SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (AMENDMENT NO. ) BioRestorative Therapies, Inc. (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) (CUSIP Number) May 14, 2015 (Date of Event Which Requires Filing of this Statement) Check appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [X] Rule 13d-1(c) [] Rule 13d-1(d) CUSIP NO. 090655101 Page 2of 7 Pages 1 NAME OF REPORTING PERSON S.S. or I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (ENTITIES ONLY) Glenn Cotton 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) [] (b) [] 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES* [] 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 6.2% 12 TYPE OF REPORTING PERSON* IN *SEE INSTRUCTION BEFORE FILLING OUT! Item 1(a). Name of Issuer: BioRestorative Therapies, Inc. Item 1(b). Address of Issuer's Principal Executive Offices: 40 Marcus Drive Melville, New York 11747 Item 2(a). Name of Person Filing: This statement is filed by Glenn Cotton. Item 2(b). Address of Principal Business Office or, if none, Residence: 2th Place Ft. Lauderdale, FL33306 Item 2(c). Citizenship: United States Item 2(d). Title of Class of Securities: Common stock, par value $0.001 per share Item 2(e). CUSIP Number: Item 3. Type of Reporting Person: Not applicable Item 4. Ownership. The percentages used herein are calculated based upon 39,151,442 shares of common stock of the Company outstanding as of May 14, 2015. 1.(a) Amount beneficially owned: 2,440,705 (1) (b) Percent of class: 6.2% (c)(i) Sole power to vote or direct the vote: 2,440,705 (ii) Shared power to vote or direct the vote: 0 (iii) Sole power to dispose or direct the disposition: 2,440,705 (iv) Shared power to dispose or direct the disposition: 0 (1) Includes 530,141 shares of common stock issuable upon the exercise of currently exercisable warrants. Items 5-9. Not applicable Item 10. Certifications: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date: May 26, 2015 /s/Glenn Cotton Glenn Cotton Title
